UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
GREGORY SMITH,                      )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                  Civil Action No. 15-0161 (ABJ)
                                    )
DISTRICT OF COLUMBIA, et al.,       )
                                    )
                  Defendants.       )
____________________________________)


                                      FINDINGS OF FACT

        Based on its review of the testimony at the trial, see February 25, 2019 Transcript of Bench
Trial (“Tr.”) [Dkt. 112], and the exhibits and deposition excerpts submitted by the parties, the
Court hereby adopts the parties’ Proposed Statements of Fact as set forth below,1 with any
omissions, revisions, or additions made by the Court noted in bold font, for purposes of its ruling
on Count One.
       The conclusions of law that flow from these facts will be stated on the record at the hearing
on December 22, 2020; the Court will not repeat its factual conclusions at that time. The fact that
the Court has adopted any proposed factual assertion does not signify that the Court deemed it to
be relevant; it signifies only that the SOF correctly states the evidence in the record.


Plaintiff’s Proposed Statements of Fact – Dkt. 11

       1.       On March 15, 2014, the DOC received commitment orders in two different D.C.
Superior Court misdemeanor cases, 2012 CMD 007806 (the “2012 case”) and 2014 CMD
004452 (the “2014 case”), ordering that Plaintiff be committed to the custody of the DOC until
further order of the Court. See Exs. P-5, P-12, P-13, and P-28(a) at ¶¶ 1-2.


1       The headings used below were supplied by the parties in their respective submissions and
are repeated here for the parties’ convenience; they are not meant to convey findings made by the
Court.
         2.    On March 18, 2014, Plaintiff was transported from D.C. jail to Superior Court,
and a judge ordered him to be released in both cases. See Exs. P-28(a) at ¶ 3 and P-29 at ¶ 4.
         3.    DOC received and processed the release order for the 2014 case on the same day.
See Ex. P-28(a) at ¶ 22.
         4.    Although the DOC received the release order in the 2012 case on March 18, 2014,
the order was not processed. See. Exs. P-29 at ¶ 5, P-28(a) at ¶ 23.
         5.    DOC did not release Plaintiff from custody on March 18, 2014. See Ex. P-29 at ¶
5.
         6.    Plaintiff was held at the D.C. jail until April 10, 2014. See Exs. P-12, P-13, and P-
28(a).
         A. DOC’s Practice of Receiving and Processing Release Orders

         7.    Misdemeanor inmates are to be released directly from the D.C. Superior Court.
Ex. P-28(a) at ¶ 11; Myrick Dep. (Nov. 2015) at 53:21-55:16
         8.    But under the courthouse release program, an inmate’s release must be processed
by 3:30 p.m., otherwise the inmate is returned to the DC Jail. Tr. (Feb. 25, 2019) 70:15-71:18.
         9.    DOC is required to release an inmate within five hours of receiving the inmate
from custody from the U.S. Marshal. Tr. (Feb. 25, 2019) at 71:24-72:11; see also D.C. Code §
24-211.02a (“For an inmate ordered released pursuant to a court order, the inmate shall be
released within 5 hours of transfer from the custody of the United States Marshals Service into
the custody of the Department of Corrections…provided, that the Department of Corrections has
the obligation to release inmates by 10:00 p.m.”).
         10.   After a Superior Court judge authorizes an inmate's release during a court
appearance, the courtroom clerk generates a release order and prints two copies, both of which
are signed by the judge, the clerk, and the U.S. Marshal in charge of the prisoner. Polonchuk
Dep. at 14:1-15:05.
         11.   Whether the U.S. Marshal signs the release order has no impact on DOC’s
ability to process the release. Tr. (Feb. 25, 2019) at 42:01-06.
         12.   The clerk maintains the court's copy and is responsible for submitting it to the
scanning department at the D.C. Superior Court, where the release order is then scanned into a
computerized database called Court View. Polonchuk Dep. at 15:8-21.


                                                  2
       13.     The Marshal retains the second copy and takes the release order and the prisoner to
the main cellblock in the courthouse. Ex. P-28(a) at ¶¶ 6, 9, and 10.
       14.     DOC’s widespread practice in 2014 was to receive release orders from the Court
by fax, email, or hand delivery. See Myrick Dep. (Nov. 2015) at 20:14-22:01, 24:02-5 (testifying
as a corporate representative on behalf of the District); Id. 73:1-3; see also Tr. (Feb. 25, 2019) at
22:17-23; Id. at 29:10-12.
       15.     Receipt of a release order by any one of these methods, triggers a Legal
Instrument Examiner (“LIE”) or supervisory LIE to begin processing the release order. Brown
Dep. (Dec. 2015) 18:01-03.
       B. Receipt by Hand Delivery – U.S. Marshal to DOC
       16.     With respect to the hand delivery method, the Marshal hand delivers the release
order to an LIE or Lead Legal Instrument Examiner (“LLIE”) located at a Department of
Corrections satellite office within the courthouse, and the DOC employee then uploads the
document into a database called the Transaction Management System (“TMS”). Brown Dep.
(Dec. 2015) 14:14-18:15; Ex. P-28(a) at ¶ 12; Tr. (Feb. 25, 2019) at 36:01-37:09.
       17.     Once the release order is uploaded in TMS, an LIE located in the Records Office
at the D.C. jail itself will access the document in TMS and begin processing the inmate's release
by performing the series of actions specified by the system. Tr. (Feb. 25, 2019) at 36:01-37:09;
see also Ex. P-17
       C. Receipt by Fax and Email – Quality Assurance
       18.     It was also DOC’s “widespread practice” in 2014 to receive release orders from
Quality Assurance, an office located in the D.C. Superior Court, by email and fax. Tr. (Feb. 25,
2019) at 48:18-49:13; Brown Dep. (Dec. 2015) at 14:18-15:03. [Omitted the citation to a
statement of defense counsel, which is not evidence.]
       19.     As part of the release process, a LIE must review the inmate’s institutional file “to
see what other cases he has in his record, if he has any other cases.” Tr. (Feb. 25, 2019) at 42:07-
15.
       20.     The “face sheet that’s located in the institutional file” informs the LIE if a
prisoner is being held on multiple cases. Id. at 42:13-44:01.




                                                  3
       21.     When a prisoner is held on more than one case, such as Plaintiff, the LIE must
“check the case that is – remains open, according to the file” in the My JUSTIS computer
program. Id. at 44:16-23.
       22.     Checking My JUSTIS is a necessary step when processing a release. Brown Dep
(Dec. 2015) at 24:09-25:05.
       23.     “My JUSTIS reflects the information that’s input by Courtview.” Tr. (Feb. 25,
2019) 44:24-45:01.
       24.     My “JUSTIS tracks each court appearance of each inmate and what was discussed
during that court appearance.” Jones Dep. at 16:19-17-21.
       25.     When the LIE checks My JUSTIS, the LIE is “looking to see whether [the
inmate] was brought up in front of the judge on the case, and whether they seen him on it or not,
what was the outcome for that date, if there is an outcome.” Tr. (Feb. 25, 2019) at 45:21-46:04.
       26.     If My JUSTIS indicates that the inmate was ordered to be released, then the LIE
prints the release order from the computer “if there’s an image” and processes the prisoner’s
release. Id. at 48:01-14.
       27.     If there is no image in My JUSTIS, then the LIE contacts Quality Assurance to
obtain a copy of the release order by fax or email. Id. 48:17-49:19.
       28.     This process of receiving release orders by fax or email from Quality Assurance
“was part of the widespread practice in place in 2014.” Id. at 49:21-50:02. [Omitted the quote
concerning Jack Jones which does not support the SOF, and the characterization that this
“was an appropriate way to authorize release” as “appropriate” is vague, and the Court
did not accept that aspect of the testimony at the time.]
       29.      LIEs are able to access release orders through an e-system known as MyJustis
which provides access to the information contained on the Superior Court’s e-system CourtView.
Defs.’ Reply at 6-7 [ECF No. 83] [Omitted the language “In this case, the District has
conceded that My JUSTIS is an acceptable practice to receive release orders[,]” as the word
“acceptable” is vague, and the assertion is not consistent with the record. Also omitted the
language “Thus, misdemeanants are processed by a system that does not rely upon the transport
of a paper order to the jail for processing[,]” since that conclusion in Def’s Reply Brief was
based on several sentences and not just the immediately preceding sentence related to
MyJustis.]


                                                 4
       30.     [OMIT. The Court will not adopt conclusory proposed Pl SOF 30: “The
inherent problem with this practice of processing release orders is that “My JUSTIS was not
always accurate.” Tr. (Feb. 25, 2019) at 50:11-17. as it is not fairly based on the cited
testimony.]
               On the cited page of the transcript, Jones simply answered “correct”’ when
               asked, “My Justis was not always accurate, isn’t that correct?” and there is no
               testimony cited for the fact that there is a practice of processing orders from
               MyJustis or the conclusion its inaccuracy is an “inherent problem” with the
               practice of processing orders from MyJustis.

               Furthermore, plaintiff has taken much of the testimony about MyJustis out of
               context, citing it in support of vague statements that include the phrase “this
               practice of processing release orders.” To what practice is the word “this”
               supposed to refer? Brown testified that MyJustis was checked to verify if
               someone for whom they’d received a release order through TMS could be
               released, not the source from which release orders were supposed to be
               received. In her 12/14/15 deposition at 18, she described the most typical way
               to receive release orders: the U.S. Marshal deliver the paper order to the LIE
               at the satellite office at Superior Court, who uploads it to TMS and reviews
               the order to make sure it contains all of the necessary information. He or she
               then checks the institutional file and JACCS and MyJustis is a means to verify
               that a prisoner can be released in a particular case. At page 28, Brown further
               explains that if the review of JACCS and the institutional file reveal there is
               another pending case in which an individual is being held, the process stops if
               the LIE did not receive a release order in the second case.

               At page 43 of the trial transcript, Jones said that after he gets a paper release
               in one case, he checks the institutional file. If it reflects the prisoner is being
               held in 2 cases, then he checks MyJustis. He made it clear that he would not
               know at that point whether the inmate had even been in court on both cases;
               he simply checked the database to see if there was an entry on that date in the
               second case. If there was an entry, he would print and process the image as he
               had the order from the first one, but if there was an entry and no image, he
               would have obtained it from Quality Assurance.


       31.     According to Supervisory Legal Instrument Examiner Robilyn Brown, My
JUSTIS was not reliable because “it’s not live time. It’s not live.” Id. at 80:05-12.



                                                  5
       32.     According to Brown, My JUSTIS “would contain inaccurate information”
because “we can get documents…and MyJUSTIS will not reflect it and then, maybe a day later,
it will be in My JUSTIS, like a backlog.” Brown Dep. (Dec. 2015) at 25:06-16.
       33.     Based on Jack Jones’ experience, “there would be a one- to two-day delay in that
information updated” in My JUSTIS. Tr. (Feb. 25, 2019) at 50:11-17.
       34.     So, in 2014, it was a “widespread practice” “to rely on My JUSTIS in verifying
whether or not a prisoner should be released.” Id. at 51:11-52:05.
       35.     And prior to Mr. Smith’s overdetention, Jones was aware of “My JUSTIS not
being updated” and “had experienced that on other occasions, where it was not updated.” Id.
       36.     DOC’ written policy contains the following statement about the court’s database:




Ex. P- 6 at 9; see also Tr. (Feb. 25, 2019) at 52:09-25 (the “computerized check” refers to My
JUSTIS). [Omitted the conclusory reference to a “known system failure;” the Court simply
finds that the written policy contains the quoted language. It also notes that the language
is contained in a paragraph that relates to ascertaining whether there are orders
preventing release, and thus it seems to be aimed at avoiding erroneous release, not
erroneous detention.
       37.     The District did not require that the LIE check the inmate’s institutional file the
“next day” or “go back two days later to check My JUSTIS to see whether or not the docket was
updated on that 2012 case.” Tr. (Feb. 25, 2019) at 63:20-64:09; Id. at 81:08-18. [Omitted the
argumentative preference, “The District knew that My JUSTIS did not always contain accurate
or reliable information when the LIE processed a prisoner release, but with that knowledge….”]
               The Court notes that this SOF is of questionable relevance since there is no
               evidence to show that the LIE was on notice that plaintiff been in court that

                                                 6
                day on the second case as well or that it was an LIE’s source for obtaining
                release documents – it was checked as a back up.

        D. Release Orders Delivered by DOC’s Transport

        38.     In addition to receiving release orders by fax, email, and hand delivery, DOC’s
transport brought all the documents at the end of the day to the D.C. Jail. Brown Dep. (Dec.
2015) 17:19-18:03; Tr. (Feb. 25, 2019) 62:04-11.
        39.     As a result, the Records Office could potentially receive four copies of the same
release order. Brown Dep. (Dec. 2015) 17:19-18:03
        40.     If the Records Office received a release order “later on that evening” from
transport, DOC will file it in the inmate’s institutional file “because it has the actual judge’s
signature in ink…on the document.” Jones Dep. 40:14-41:10; Tr. (Feb. 25, 2019) 79:15-20.
        41.     Jones explained, “That way, in case one [release order] may fall out, but it is
there, but it not the policy to put two copies [of the release order] in [the institutional file].” Id
        42.     Robilyn Brown testified that the release orders received by DOC’s transport at the
end of the day was a “double-check to make sure all the documents were transported.” Brown
Dep. (Dec. 2015) 15:17-16:13.


                Pl’s SOFs 40-42 are incomplete and therefore somewhat misleading. They
                indicate that if DOC receives a paper order later in the evening, presumably
                from the transport bus, it will be filed in the inmate’s institutional file (as
                would the print out from TMS, although if the LIE receives a copy of the
                order with a signature in ink, it need not save the TMS print out as well).
                But this suggests that all the LIEs do with paper orders received from the
                transport bus is place them in the institutional file.

                The Brown testimony cites in Pl’s SOFs 40-42 related to when the paper
                order is redundant: it is a paper copy of information that has already been
                received through TMS.

                ADD: The following testimony concerning paper orders received at the end
                of the day is also included in the Court’s findings of fact:

         Robilyn Brown at Tr. 81-84:

         THE COURT: ... Let me just go back to the bus shows up, prisoners are on it, the
         transport people have paperwork.


                                                   7
THE WITNESS: Correct.

THE COURT: And one kind of paperwork they could have is a release order. Tell me
everything that happens to the piece of paper from the time it arrives. Who does the bus
driver give it to?

THE WITNESS: The bus driver brings it upstairs and gives it to an examiner in the
records office.

THE COURT: All right. And what does the examiner in the records office do with it?

THE WITNESS: The examiner gives it to a supervisor and a supervisor can then
designate it to a lead and they review each individual document in that last-load
envelope.

THE COURT: ... And when they see the paper document, are they supposed to enter the
information on the document into any particular computer system?

THE WITNESS: Yes. So if it's one case and it's already been updated and uploaded,
then they check it off and they put that document in the individual's jacket and they
move on to the next one, and so on. The same procedure follows each document.

THE COURT: ... So if, for instance, they get a document like this one, 2012, at 9 o'clock
at night, are they supposed to just put it in the paper file or are they supposed to first go
online and see if he's been released or if this has already been processed?

THE WITNESS: That's correct. They're supposed to follow up. Look in JACCS and
coincide with the case number versus the data, you know, what's in JACCS, to make
sure everything matches….

THE COURT: ... So the PDF come as an attachment to TMS, you print it out, you
compare it to JACCS, you put it in the institutional file and then you also look in My
JUSTIS just to see, does that guy have any more cases?

THE WITNESS: Any more cases, and to make sure this is an authentic release order.

THE COURT: Okay. So that's what happens if a PDF arrives for the first time through
TMS. If a paper order arrives on the bus, then somebody's supposed to go through the
same process -- they don't go to TMS because they already have the paper order, that's
right?


                                         8
         THE WITNESS: That's correct.

         THE COURT: But they're supposed to go to JACCS and see whether he's already been
         released on this order or this is new, you've never seen it before?

         THE WITNESS: That's correct, it's a check-and balance supposedly done with the last
         load.

         43.   Once the Records Office receives a release order from DOC’s transport at the end
of the evening, the release order “will be input in TMS for processing.” Tr. (Feb. 25, 2019) at
175:15-21; see also Brown Dep. (March 2017) at 22:04-07.
         E. Gregory Smith’s Overdetention
         44.   On March 18, 2014, the Plaintiff appeared in Superior Court on two misdemeanor
cases (the 2012 case and the 2014 case) before the same judge. See Exs. P-12 and P-13.
         45.   The Superior Court's Court View database reveals that an order to release plaintiff
was entered into the system, and “sent” to the D.C. jail, in the 2012 case at 1:26 PM, and in the
2014 case at 1:28 PM. Id.
         46.   Plaintiff was ordered to return to court on April 9, 2014 in both cases. Id.
         47.   Although Mr. Smith was ordered to be released pursuant to two court orders, the
DOC did not release Mr. Smith from custody until April 10, 2014. See Myrick Dep. (November
23, 2015) 69:2-11 (acknowledging Mr. Smith was not released on March 18, 2014 despite being
ordered released on March 18, 2014); See Ex. P-29 (Def.’s Resp. SOF at ¶ 5).
         48.   [OMIT: When Mr. Smith arrived back at the D.C. Jail on March 18, 2014, he told
a correction officer, “I’m supposed to be released, what’s going on?” Ex. P-29 (Def.’s Resp. SOF
at ¶ 6)] See comment below SOF 49.


         49.   [OMIT: The corrections officer responded by getting “real nasty and aggressive
and…continued to process” Mr. Smith. The DOC staff then stated, “if you’re here, you’re
supposed to be here…you’re not going anywhere.” DOC staff continued, “if you’re here, they
know you’re here” and DOC does not “make mistakes.” See also Ex. P-29 (Def.’s Resp. SOF at
¶ 7).]
               Plaintiff’s proposed SOFs 48 and 49 cannot be adopted as a factual finding
               by the Court because plaintiff did not testify, and plaintiff did not seek to

                                                  9
               introduce his deposition testimony either. Plaintiff cites defendant’s
               responses to the statements of fact he submitted in support of his Motion for
               Summary Judgment, but all the defense admitted at that time was the fact
               that plaintiff testified to that effect in his deposition. So the record reflects
               that he did so testify, but that admission by the defense does not establish the
               truth of the matter asserted.


       50.     DOC received and processed the release order for the 2014 case on March 18,
2014. Ex. P-28(a) (Defs.’ SOF at ¶ 22 [ECF No. 105.1]).
       51.     DOC received the release order for the 2012 case on March 18, 2019. Ex. P-1; see
also Tr. (Feb. 25, 2019) at 78:13-79:08.
       52.     The release order for the 2012 case was timestamped as received by the DOC at
9:33 p.m. on March 18, 2019. Id.
       53.     Jones was involved with processing the release order in the 2014 case for
Gregory Smith on March 18, 2014. Tr. (Feb. 25, 2019) at 34:20-34:25.
       54.     The release order for the 2014 case was entered into the TMS system at 5:22 p.m.
on March 18, 2014. See Ex. P-17.
       55.     Jones received the release order in the 2014 case “around 6:50 p.m.” on March
18, 2014 and began working on it. Tr. (Feb. 25, 2019) at 39:01-0; 53:05-12; see also Ex. P-17.
       56.     Jones next reviewed the face sheet located in Mr. Smith’s institutional file and
determined that Mr. Smith was held on two cases. Tr. (Feb. 25, 2019) at 42:07-44:12.
       57.     Jones then reviewed My JUSTIS “to see what happened on that case,” the 2012
case. Id. at 45:02-07.


               ADD the factual finding: The review of the institutional file and documents
               up to that point did not inform the LIE whether Mr. Smith had been in court
               in the 2012 case that day as well. Tr. at 45.


       58.     [OMIT: The Court will not adopt Pl’s Proposed SOF 58, “But when Jones
looked at My JUSTIS, the system did not show that Mr. Smith had been released in the 2012
case. Id. at 53:13-16.” as a definitive statement of what occurred.]
               Jones testified at Tr. 53:



                                                10
                 Q. Now, when you looked at My JUSTIS for Mr. Smith on March 18th, 2014, did
                 you see that he had been ordered released in the 7806, or the 2012 case?

                 A. No.
                 THE COURT: And how do you know now that you didn't see it then? I mean, I
                 know that there's been a lot of depositions and going back, but is it something you
                 remember, or have you reviewed My JUSTIS and what was there at that date and
                 time to be able to answer that question?

                 THE WITNESS: From -- this is just from general experience of working through
                 JUSTIS. When you look, you read everything carefully, just to make sure, and
                 you double check before you finish completing the process in JUSTIS, just to
                 make sure you haven't missed anything. And I would have noticed it and caught it
                 right my second look.

                 THE COURT: You're saying that the fact that you didn't do anything with respect
                 to a release order in the older case is how you know that it must not have been
                 there, because had it been there, you would have done something with it?

                 THE WITNESS: That is correct.

Instead, the Court will find: Jones has no present recollection of what MyJustis showed
when he accessed it on March 18, 2014, but it was his testimony that it must not have
included the release order from the 2012 case because if it had been there, he would have
processed it.

       59.       [OMIT: According to Jones, “there were no docket entries for 3-18-14” in My
JUSTIS when he looked at the system. Id. at 61:08-15.]
                 Jones’s testimony was less definitive – he stated at Tr. 61 that he did not
                 remember whether there was a docket entry reflecting the fact that there was
                 a hearing on 3-18 or not.

The Court will find: Jones does not remember seeing any docket entries in the 2012 case
for 3-18-2014.
       60.       Jones explained that when a LIE looks at My JUSTIS, “you read everything
carefully, just to make sure, and you double check before you finish completing the process in
JUSTIS.” Id. at 54:24-54:02.
       61.       [OMIT: Jones confirmed that the following entries were not contained in the My
JUSTIS system when he reviewed it as part of the practice of processing Mr. Smith’s release in
the 2014 case:
                                                 11
                                                 ….




Id. at 55:01-08; Id. at 61:08-15; see also Ex. 14 at 2.]

               The Court has already found, with respect to Pl’s Proposed SOF 58 above,
               that Jones has no present recollection of what MyJustis showed when he
               accessed it on March 18, 2014, but it was his testimony that it must not have
               included the release order from the 2012 case because if it had been there, he
               would have processed it. It cannot adopt the proposed SOF that he
               “confirmed” that the specific entries were not there when he accessed the
               database because there was no testimony as to when they first appeared in
               the database.

       62.     [OMIT: If this information had been in the My JUSTIS system, Jones “next
would be looking for an actual release document for that case.” Tr. (Feb. 25, 2019) at 55:09-11.]
See comment below SOF 63.
       63.     [OMIT: If this information was contained in the My JUSTIS system at the time
Jones looked at My JUSTIS, Plaintiff would have been “released from custody.” Jones Dep.
(Dec. 2015) at 55:16-22.]


What Jones would have done if he had observed certain information in the MyJustis
system is not a “fact” the Court can find; it finds simply that he testified as to what he
believes he would have done.

       64.     [OMIT: Because the information for the 2012 case (the ordered release that day
at 1:26 p.m.) was not in the My JUSTIS system, Jones closed out the case because he did not
have a release for it. Tr. (Feb. 25, 2019) at 55:19-24.




                                                 12
               The Court notes that -- as was frequently the case given the imprecise nature
               of the questions that were asked -- Jones testified only to what he “would” do
               as opposed to what he did do:

               Once I reviewed this case and there was nothing there prompting a release, I
               would close out the case I did have a release for and arrange the jacket
               appropriately and close out the program, close out the system for his entry. Tr. at
               55.

Revised finding: Assuming that the release order for the 2012 case was not in the MyJustis
system when he accessed it, Jones would have closed out the program, and closed out the
system for his entry.

               ADD these factual findings:

               In order to take a prisoner into custody initially, DOC requires a
               commitment order from the court.

               When an inmate returns from court, they should have a prisoner return or
               another commitment that brings them back into custody.

               The only document Jones had was the release order in the 2014 case.

               Jones Tr. 57-8


       65.     [OMIT: And although DOC did not possess a current commitment order that
authorized DOC to take Plaintiff into custody, Plaintiff was input into DOC’s system “as a
prisoner return automatically.” Tr. (Feb. 25, 2019) at 56:14-60:11]
                       This is not a fair summary of the testimony at Tr. 56 – 60: there was
                       no definitive testimony about what in fact happened and how plaintiff
                       was taken back into custody, and there is no exhibit to this effect.
                       Counsel did ask the question and the witness did respond in the
                       affirmative, but plaintiff is taking that exchange out of context; the
                       witness then made it clear that he had not made such an entry into the
                       DOC system, and that he was speculating that such an entry
                       emanated from the court. Later the witness posited that plaintiff had
                       simply been held on his original commitment order.

       66.     The default when DOC does not have a commitment document or a release order
for an inmate such as Plaintiff, he “is still held on the open charge” as it “reverts back to the

                                                  13
original commitment order.” Tr. (Feb. 25, 2019) at 60:06-11, 76:16-25. [OMIT this additional
conclusory language: “That is what happened to Plaintiff[,]” because the witness was only
speaking hypothetically in the cited testimony.]
       67.    The District does not know how it received the release order in the 2012 case,
only that it was timestamped as received by the Records Office on March 18, 2014 at 9:33 p.m.
Brown Dep. (March 2017) at 12:21-14:02, 18:19-19:06, 20:01-22:07, and 45:04-47:06; see also
Myrick Dep. (Nov. 2015) at 70:16-71:10.
       68.    My JUSTIS also contains a section in the computer system identifying “Offender
Court Events.” Ex. P-5 at GSmith DC 000038.
       69.    The original commitment documents in the District’s possession stated, “Next
Scheduled court appearance: March 17, 2014 for Misdemeanor Initial Status Hearing at 9:30 am
in Courtroom 220.” Ex. 5 at GSmith DC 000053, 000057 (the purpose of the return to court for
the 2014 case was “Detention Hearing” at 9:00 am).


       F. The District has not Produced Any TMS Data for the 2012 Case

[OMIT: Section F -- Pl’s proposed SOFs 70-81 -- -will be excluded in its entirety.

       These SOFs are argumentative and irrelevant to the issues at hand. Plaintiff
       continues to misconstrue the Court’s ruling excluding the introduction of any TMS
       data related to the 2012 case as an order that the TMS system was off limits entirely.
       The Court previously pointed this out in its Minute Order dated June 10, 2019:

              [T]he sanction imposed for the discovery violations in this case was a
              prohibition on the use of "TMS data related to case number 2012 CMD 7806
              in any motion, at a hearing, or at trial." See [54] Order on [39] Plaintiff's
              Motion for Costs and Fees at 15. Indeed, the order specifically stated that
              "an order precluding the use of all TMS data would not be appropriate."

       Since none of SOFs 70-81 are being adopted, they are not set forth in full.

       70.    The District has repeatedly stated throughout this litigation that TMS has no
relevance to processing release orders….
       71.    When asked the importance of an LIE placing Plaintiff’s release order in the
queue of the TMS system, the District testified …




                                              14
       72.     At trial, defense counsel reiterated “the issue with TMS does not matter.” Tr.
(Feb. 25, 2019) at 116:21.
       73.     At trial, the Court also pointed out the District’s unequivocal admission that the
TMS system was irrelevant to processing release orders …
               THE COURT: I thought you told me TMS is irrelevant with the envelope that
               comes from the bus.
               MS. CULLEN: That’s right.
Tr. (Feb. 25, 2019) at 141:03-05; see also id. at 158:24-25 (“the defense keeps telling me TMS is
irrelevant at that point.”). (The Court notes that the quoted excerpts relate only to the
processing paper orders from the last load envelope, and not “processing release orders.”)

       74.     Plaintiff made repeated efforts to obtain the TMS data relating to the 2012 case …
       75.     Initially, “the District sent Plaintiff an email stating ‘[w]e have been advised that
the TMI [sic] information you requested does not exist.’” …
       76.     But at the Rule 30(b)(6) deposition, the District testified that it did have TMS data
relating to the 2012 case…
       77.     Despite having TMS data relating to the 2012 case, the District failed to produce
the data or prepare its designated witness to testify about the data ….
       78.     Because of these discovery violations, the Court ruled that ….
       79.     In conclusion, (1) Myrick testified in discovery that the TMS “is not a system that
process inmate releases;” (2) she failed to produce any TMS data relating to the 2012 case; and
(3) was unable to testify about the TMS data relating to the 2012 case.
        80.    Despite all of this, the District called its only witness, Jeanette Myrick, at trial to
elicit testimony concerning the TMS system….
       81.     Yet, at trial, Myrick also praised the benefits of TMS in reducing prisoner
overdetentions and its use in processing prisoner releases, including those received from DOC’s
transport. Tr. (Feb. 25, 2019) at 171:08-20; 174:17-175:2.]


       G. The District did Not Investigate Plaintiff’s Overdetention or Prepare an
          Overdetention Report




                                                  15
       82.     Jeanette Myrick is/was the “highest-ranking person in the Inmates Records
Office.” Myrick Dep. (Nov. 2015) 28:1-3.
       83.     Myrick was responsible for “oversee[ing] the day-to-day operations of the Inmate
Records Office and…to make sure that inmates are released…[and] other documents received
are processed.” Myrick Dep. (Nov. 2015) at 26:20-27:6.
       84.     It is part of Myrick’s job to prepare a report for each instance of overdetention at
the D.C. Jail. Myrick Dep. (Nov. 2015) at 18:9-11. [Eliminated the argumentative phrasing
that “Myrick claims to prepare a report …”]
       85.     Myrick did not prepare an overdetention report in relation to Gregory Smith’s 23-
day overdetention. Myrick Dep. (Nov, 2015) at 25:1-4.
       86.     No DOC employee prepared an overdetention report for Mr. Smith’s
overdetention. Myrick Dep. (Nov. 2015) at 25:5-8.
       87.     [OMIT Pl’s Proposed SOFs 87-90 as argumentative and irrelevant: Ms.
Myrick did not investigate whether DOC received the March 18, 2014 release orders by fax,
email, or physical delivery. Myrick Dep. (Nov. 2015) at 73:1-12.
       88.     Ms. Myrick did not investigate whether DOC received any emails containing the
release order. Myrick Dep. (Nov. 2015) at 73:1-12.
       89.     Ms. Myrick did not check a fax log to determine when the March 18, 2014 release
was received. Myrick Dep. (Nov. 2015) at 73:1-12.
       90.     Finally, Ms. Myrick did not interview any staff members to determine if DOC staff
had received the March 18, 2014 release order. Myrick Dep. (Nov. 2015) at 73:1-12.]
       91.     The District does not know how it received the release order issued in the 2012
case on March 18, 2014. Myrick Dep. (Nov. 2015) at 96:03-10; Myrick Dep. (March 2016) at
26:22-27-3.
       92.     During the course of this litigation, the District has defended this case on the basis
that it was authorized to detain Mr. Smith through April 10, 2014. Ex. P-23 at Interrog. Ans. No.
7.
       93.     The District of Columbia testified, through its corporate representative, that “the
Department of Corrections was not – did not have this document, this releasing document” for
the 2012 case. Myrick Dep. (Nov. 2015) 67:01-72:03 (emphasis added).



                                                 16
         94.    [OMIT: When asked whether it was possible that DOC received the release order
in the 2012 case but did not record it, the District testified, “No, not my office….I believe if the
Inmate Records would have received this document that it would have been processed.” Id. at
71:3-10.]
         95.    Revised: On December 11, 2018 -- 4.5 years after Mr. Smith’s overdetention --
the District amended its answer to interrogatories admitting that it received the release order for
the 2012 case on March 18, 2014. See ECF No. 101-1.
         96.    [OMIT – argumentative, not a statement of fact. But ultimately, the District is
certain that “[a]ll employees of the Department of Corrections…processed the release of Gregory
Smith pursuant to the policies of the Department of Corrections.” Myrick Dep. (March 2016)
63:10-64:04 (emphasis added).]
         97.    Revised: No employee “has been disciplined in relation to the overdetention of
Gregory Smith. Myrick Dep. (Nov. 2015) 37:15-19.
         98.    Revised: As of the date of trial, the District had not prepared an overdetention
report in relation to its overdetention of Mr. Smith. Tr. (Feb. 25, 2019) 190:09-19.



         H. Previous Overdetention Cases Against the District of Columbia

The statements in Section H below are very general, partial summaries of proceedings that
are a matter of public record. To the extent the Court is relying on any aspects of those
cases in its decision, it is relying on the decisions and settlement agreements themselves, not
plaintiff’s paraphrasing of what they contain.

         99.    This case arises against a backdrop of previous litigation against the District of
Columbia involving alleged overdetention at the D.C. jail. Bynum v. District of Columbia, 257
F. Supp. 2d 1, 1 (D.D.C. 2002); Barnes v. District of Columbia, 924 F. Supp. 2d 74, 77 (D.D.C.
2013).

         100.   As a result of Bynum, DOC agreed to institute reforms to prevent prisoner
overdetention, such as a courthouse release program, monitoring of overdetentions, the building
of a new inmate processing facility, and a move to a paperless system to process releases. See
Ex. P-29 at Def.’s Resp. SOF at ¶ 22.
                       The Court will adopt this SOF since it was not disputed at the time of
                       the motion for summary judgment. The SOF appears to be based on a

                                                 17
                       sentence in Barnes describing what had happened in Bynum, but the
                       best evidence of what was agreed to are the Bynum settlements
                       marked as Plaintiff’s Exhibits 22 and 23.

       101.    [OMIT: In the Barnes litigation, the Court observed that the District had made
little or no improvements to its “paper-bound and Byzantine release process,” as it was supposed
to do after the Bynum case settled. Smith v. D.C., 306 F. Supp. 3d 223, 233-40 (D.D.C. 2018)
(citing to Barnes v. District of Columbia, 793 F. Supp. 2d 260, 279-80 (D.D.C. 2011) (observing
that “a move to a paperless system to process releases” was “either rejected by the DOC or
remain[ed], to this day, caught in a whirlpool of delays”)).] The Barnes opinion speaks for
itself and the Court need not adopt plaintiff’s characterization as a statement of fact.
       102.    In May 2008, the District commissioned a report prepared by Karen Schneider
titled, Review of Paperflow Process between the Superior Court, the U.S. Marshall Service and
the Department of Corrections. See generally Ex. P-7 (hereinafter “Paperflow Report”).


Plaintiff’s Proposed SOFs 103-108 correctly recite sentences contained in the Schneider
report; the Court will take up whether they bear on its decision when it issues its ruling on
Count One.

       103.    According to the Paperflow Report, “the purpose [was] to review the transfer of
court-generated paperwork among these agencies focusing on how the process can become
before efficient so as to avoid erroneous release and potential overdetention of inmates.” Id. at
GSmith DC 00081.
       104.    The Paperflow Report states, “The District's system to transfer commitment and
release orders from the Court to the DOC for processing is a very lengthy, cumbersome, paper-
driven process involving multiple agencies.” Id.
       105.    The Paperflow Report states, “When an order is issued in a courtroom, it travels
through seven hands – the courtroom clerk, to the Deputy US Marshal (Deputy), to the USMS
staff at the Jail Board post, to the DOC transport team officers, to the Receiving & Discharge
(R&D) officer at the DC Jail, to the DC Jail Records office staff in R&D – before reaching the
DC Jail Records office where it is processed.” Id.
       106.    The Paperflow Report concludes, “it is not surprising that paperwork has gotten
lost or has not been received at the Jail in a timely fashion. Unfortunately, lost or delayed

                                                 18
paperwork potentially can lead to serious consequences—either the overdetention or the
erroneous release of an inmate.” Id.
        107.    The Paperflow Report further concludes, “during the course of the paperwork
transfer process, there are numerous opportunities for errors, which can lead to the missing or
late delivery of paperwork to the Jail.” Id. at GSmith DC 000087.
        108.    The Paperflow Report further concludes, “[i]t is a chaotic process, especially at
the end of the day when numerous courtrooms are closing and a significant number of inmates
are being returned to the Jail.” Id.
        109.    The District testified that one of the causes of prisoner overdetention prior
to plaintiff’s overdetention was “system failure.” Myrick Dep. (Nov. 2015) 19:20-20:4.
        110.    Revised: Myrick defined “system failure” as: “[t]hat something happened
with our electronic system and the information may not have taken on the release date or
information that I have.” Id.
                        Plaintiff’s Proposed SOFs 109-110 quote Myrick’s testimony
                        accurately so the Court will adopt them as correct statements of
                        what she said. But it finds the statements to be of limited utility
                        since the definition of “system failure” is largely unintelligible,
                        and the witness was not purporting to address the cause of the
                        overdetention in this case.


Defendant’s Proposed Statements of Fact – Dkt. 117

     A. DOC’s Practice of Receiving and Processing Release Orders for Misdemeanants
        at the Time of Plaintiff’s Overdetention

       1. When a D.C. Superior Court judge authorizes a release, the courtroom clerk is
responsible for generating the release order. Polonchuk Dep. at 14:1-4.

        2. The clerk then prints two copies for the judge’s signature. The clerk also signs
 both copies. Id. at 14:13-15.

        3. One copy is to be scanned into CourtView for the record and one copy is to be
 given to the Deputy U.S. Marshal. Id. at 14:16-19.

       4. The Deputy U.S. Marshal would then sign the court copy of the release order and
 would give that copy back to the clerk and keep his copy. Id. at 15:1-5, 15:16-18.


                                                 19
         5. The clerk is responsible for taking the Court’s copy to the scanning department on
 the fourth floor at D.C. Superior Court for it to be scanned into CourtView. See id. at 15:8-21,
 33:17-34:12.

         6. The Deputy U.S. Marshal then takes the release order and prisoner to the main
 cellblock in D.C. Superior Court. Id. at 45:10-18.

        7. In order to process a release order, a DOC legal instrument examiner (LIE) at
 Superior Court uploads the document into an electronic system known as Transaction
 Management System (TMS) for processing by Records Office staff at the D.C. Jail.
 2/25/18 Trial Tr. (hereinafter “Trial Tr.”) at 37:1-6.

        8. When a LIE at the D.C. Jail receives a release order for processing through TMS, he
 would examine the document and pull the inmate’s institutional file. Id. at 35:16-36:8, 75:16-
 18, 83:9-13.
        9. The LIE then goes to the electronic system known as JACCS to locate the same
 charge and case number to ensure everything matches and closes out the case in JACCS. Id.
 at 41:10-12, 83:9-13.

       10. A LIE is also required to check MyJUSTIS which reflects information that is
input by CourtView. Id. at 44:19-25, 75:16-76:7.

        11. If an inmate was held on two cases, the LIE would check MyJUSTIS for both
cases to see if the inmate was brought before the judge on both cases. Id. at 45:21-46:4,
76:13- 15.

         12.    If MyJUSTIS revealed that the inmate was ordered released in the second
 case, the LIE would look for an image of the order, pull it, and process it. Id. at 46:5-47:7.

        13.     If MyJUSTIS revealed that the inmate was ordered released but did not show
 a copy of the order, the LIE would notify their supervisor and contact the Quality Assurance
 Branch of Superior Court to obtain a copy of the order for processing. Id. at 48:17-49:19,
 77:1- 11.

         14.    Misdemeanor inmates can be released directly from D.C. Superior Court. Id.
 at 34:17-19.

        15.     Revised: In 2014, there was a cut-off time of approximately 3:30 p.m.,
 after which inmates could not be released directly from Superior Court. Id. at 70:19-71:8.

        16.    If a release order was not received and processed by the cut-off time, the
 inmate would return back to the facility and would be released from the D.C. Jail. Id. at
 71:9-15.



                                                 20
      17.    Under this scenario, the U.S. Marshal would hand the release order to the
DOC transportation officer in what is known as the last-load envelope. Id. at 74:23-25.
       18.    The DOC transportation officer would then deliver the paperwork directly to
the Records Office at the D.C. Jail. Id. at 81:23-82:3.

        19.    DOC Records Office staff are required to review the documents and match
the information with the information in JACCS. Id. at 82:4-8, 82:17-25.

        20.     They are also required to input the document into TMS. 3/16/18 Brown
Dep. at 22:4-7.

       21.    This procedure occurs with multiple inmates on a daily basis. Trial Tr. at
74:6-11.

              B.     Former Practices

       22.      Prior to the introduction of TMS, DOC had two records offices —one at the
D.C. Jail, and one at the Correctional Treatment Facility (CTF). Id. at 174:7-13.

              A witness did testify to this effect at Tr. 174. But the Jones testimony and
              defendant’s other statements of fact reflect that there was an LIE at
              Superior Court in 2014 – that was how the release orders got uploaded
              into TMS. So assuming that the term “records office” means a place
              where inmate files are stored, as opposed to where DOC processes
              records, the Court adopts the SOF.

        23.     Prior to TMS, the paperflow process of a release order from Superior Court to
the DOC Records Office varied depending upon the location from which the inmate
originated. Id. at 171:21-172:11.

        24.     If an inmate came from the D.C. Jail, and a Superior Court judge issued a
release order, the release order would pass from the D.C. Superior Court clerk, to a U.S.
Marshal, to a DOC legal instruments examiner, to a DOC transportation officer, to a DOC
receiving and discharge officer, who would either bring it to the Records Office or a Records
Office staff member would pick up the document from the receiving and discharge officer.
Id. at 172:12 - 173-11.

             While this scenario is characterized as a “former practice,” the Court
             notes that it is almost identical to what the witnesses explained would
             happened in 2014 if it was after 3:00 pm: the Superior Court clerk would
             provide the paper order to a U.S. Marshal – not the LIE on site; the order
             would be handed to a DOC transport officer, and then it would be passed
             to the receiving officer and finally the records office. Tr. 174-75.

       25.    If an inmate came from CTF, and a Superior Court judge issued a release

                                              21
order, the release order would pass from the D.C. Superior Court clerk, to a U.S. Marshal, to
a DOC legal instruments examiner, to a DOC transportation officer, to a DOC receiving and
discharge officer, who would take it to the command center, and a CTF Records Office staff
member would pick it up from the command center. Id. at 173:18-174:6.


            C.    The New System Markedly Improved the Release System and
       Markedly Reduced the Number of Overdetentions

       26.   In July 2013, DOC began using TMS, an electronic system that manages
both documents and staff. Id. at 171:8-16.

       27.    [OMIT: The introduction of TMS made a tremendous difference in
managing documents received by the Records Office and decreasing the number of
overdetentions.] Id. at 171:8-20, 174:17-23 (“We had less chance of having overdetentions
because we could control the documents. As the staff member would input the information
into TMS, and the staff in the inmate record office could directly handle the information.
They could process the document immediately.” (emphasis added)).

          Def’s Proposed SOF 27 will be revised because the adjective “tremendous” is
          a judgment and not a factual statement, and it is vague. Also, the
          paraphrasing in the SOF makes it seem as if Myrick, the witness, testified as
          a factual matter that TMS made “a tremendous difference in managing
          documents … and in decreasing the number of detentions,” but the only
          question she was asked was why DOC began utilizing the program, not what
          happened, and she did not characterize the impact on overdetention with any
          sort of adjective.

          Tr. at 171:
          Q. And why did you start using it?

          A. Because it made a tremendous difference in managing the documents we received
          in the record office, and it helped to not have overdetentions.

Revised SOF: DOC began using TMS to improve the management of documents
received in the records office and to help reduce overdetention.

        28.    Once a release order is uploaded into TMS by the LIE at Superior Court, an
LIE at the Records Office could view and process the release order. See id.; 36:9-14, 38:20-
23, 40:17-18.

       29.      Revised: After adopting TMS, the number of overdetentions in 2013, and until
the time of Plaintiff’s release orders in March 2014, decreased from prior years. Pl.’s Ex. 8 at
3-6. [OMITTED “markedly,” which is a judgment, not a fact.]




                                               22
                D.    Plaintiff’s Overdetention

        30.     On March 18, 2014, a DOC legal instrument examiner at Superior Court
 uploaded Plaintiff’s release order for Case No. 2014 CMD 4452 into TMS at approximately
 5:30 p.m. Trial Tr. at 37:10-25, 39:20-24; Pl.’s Ex. 17.

        31.      LIE Jack Jones processed the release order for Case No. 2014 CMD 4452 at the
 D.C. Jail at approximately 6:50 p.m. on March 18, 2014. Trial Tr. at 53:5-9.
       32.     The release order for Case No. 2012 CMD 7806 was received by the DOC
 Records Office at 9:33 p.m. on March 18, 2014. Id. at 78:25 – 79:4, 79:9-14; 3/16/17
 Brown Dep. at 21:15-20.

       33.       [OMIT: This order most likely came to DOC via the “last-load” envelope at
the end of the day on March 18, 2014. Trial Tr. at 79:15-17.]

           A statement that the release order “most likely” came to DOC via the last load
           envelope is speculation, or at best, lay opinion, and not fact.

Revised finding: Robilyn Brown opined that it was more than likely that the 2014 release
order was delivered from Superior Court by a transport officer. Tr. at 79.

ADD finding: Brown also testified that the person who time stamped the document was
likely an LIE or Lead LIE, 3/16/17 Brown. Dep. at 21, and that the person who did so was
then supposed to create an entry in TMS.

        34. [OMIT: Ms. Brown performed a JACCS audit pertaining to this release order
 and found that it was not uploaded into JACCS, and therefore not processed. Id. at 96:22-
 97:5, 98:11-99:3; 3/16/17 Brown Dep. at 22:4-23:8.]

        This testimony was not actually elicited at trial, and therefore, the SOF and
        citation to the trial transcript will not be adopted.

Revised finding: A later JACCS audit revealed that the release order was not uploaded
into JACCS or processed. 3/16/17 Brown Dep. at 22:4-23:8

              E.    The Department of Corrections Requires Staff to
        Report Allegations of Overdetentions.

         35.    The DOC learns of overdetentions through multiple means, including
 correctional officers, case managers, or the general counsel. Trial Tr. at 184:21-25.

         36.       If a DOC employee learns of an alleged overdetention, they are required to
 report it. Id. at 185:1-187:6.


Additional Findings by the Court

                                                23
The last load envelope tends to arrives between 7 and 9 pm with the last busload of prisoners,
and it goes to a Legal Instrument Examiner. Testimony of Robilyn Brown, Tr. at 97.

LIEs are there to process legal instruments that arrive in the last load; the night shift for LIEs is
from 1:30 pm to 10 pm. Id.

LIEs are supposed to complete the processing of the last load envelope before they depart and
not leave orders to be processed the next morning. Tr. at 98.

According to the roster, or time clock print out of all the staff – Pl’s Ex. 15 – LIEs, supervisors,
or leads were present at the D.C. Jail on 3/18/14 until 12:00 am. Tr. 99-100:




                                               AMY BERMAN JACKSON
                                               United States District Judge

DATE: December 14, 2020




                                                  24